Citation Nr: 1759072	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO. 12-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder (OCD), posttraumatic stress disorder (PTSD), panic disorder without agoraphobia and bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In August 2017, the Veteran provided testimony in a video conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. The Veteran has diagnosed acquired psychiatric disorders of OCD, anxiety disorder, bipolar disorder, mood disorder, and depression.

2. There is no credible evidence of the in-service stressors.

3. The Veteran's acquired psychiatric disorders were not incurred in, caused by or otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder (OCD), posttraumatic stress disorder (PTSD), panic disorder without agoraphobia and bipolar disorder, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.125 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection for an acquired psychiatric disorder, to include OCD, PTSD, panic disorder without agoraphobia, and bipolar disorder, is warranted because it was incurred in service or otherwise caused by service, to include being threatened and bullied by senior personnel in service and two alleged assaults in service. 

The preponderance of the evidence is against a finding that the Veteran has a diagnosed acquired psychiatric disorder that was incurred in, caused by, or otherwise related to service, to include alleged physical and sexual assaults in service. The Veteran was afforded a VA examination in October 2012. He reported he suffered from bullying and physical threats of violence from his senior supervisors during his time at Brandywine. The Veteran did not report involvement in combat. When asked by the VA examiner about any other particularly traumatic or stressful events, the Veteran responded, "I had two different men sexually assault me to an extent" and specified, "There was not actually penetration." The Veteran described two alleged assaults; (1) a sergeant, who was also his friend, got on top of the Veteran and started "grinding" on him with his clothes on. The Veteran indicated that he was friends with the sergeant and remained friends after the incident and (2) a man at the base gym offered to help the Veteran with his workout and reportedly took the Veteran to his office and had him lay down on a towel and massaged him. The Veteran reported that he then messaged the man. Further, the Veteran also reported an incident when he was punched in the face. The Veteran also described incidents when he was blamed for breaking furniture in the dormitory dayroom and for damaging the site van. The VA examiner opined that the description of the events did not appear to rise to the level of a PTSD stressor related to either military sexual assault or personal assault. 

Furthermore, the Veteran has inconsistently reported the alleged sexual assaults above. The VA examiner noted that the Veteran reported he was never actually physically or sexually assaulted but that it was a "near assault." During the August 2017 Board video conference hearing, the Veteran reported that he was in the sergeant's dorm room when the sergeant jumped on top of him and attempted to rape him but the Veteran was able to wrestle him off and leave the room. As far as the second incident, the Veteran reported that in June of 1982, at the base gym, a man whom he believed to be a personal trainer offered to help him put together a workout program. The Veteran indicated that in the evening, the "personal trainer" took him to his private office and the Veteran discovered a stack of adult magazines on the couch in the office. The Veteran contended that the "personal trainer " had him strip down to his underwear to take measurements and after a couple of hours he was able to talk his way out of the situation. In a November 2010 statement, the Veteran reported the same incident however added that after the "personal trainer" took his measurements, the "personal trainer" instructed him to lay down on a towel on the floor for a massage. The Veteran indicated that he felt increasingly uncomfortable and vulnerable and noted that he did not become sexually aroused and remained very mechanical until he was able to walk out of the situation. The Veteran did not report that he provided a massage to the "personal trainer." 

Also in the November 2010 statement, the Veteran reported that the individual who was "grinding" on him was bisexual and in another instance the same individual got angry at the Veteran after returning his keys, accused the Veteran of taking the keys, and chased the Veteran with a board down the hall of the dorm. The October 2012 VA examiner indicated that while the Veteran reported upsetting dreams, particularly about being controlled or over powered, or people saying mean things, the Veteran did not describe nightmares that were specifically attributable to any specific event in the military and appeared to be a general theme of anxiety and fear. The examiner noted inconsistencies exhibited during the examination. For example, the Veteran reported he was sexually assaulted then stated he was never sexually assaulted and did not describe those incidents in a manner that would be suggestive of a PTSD stressor, according to the examiner. The examiner also added that the Veteran reported that his experiences in the military as a whole were traumatic; however, the examiner indicated that this would also not amount to the level of a PTSD stressor. The examiner specifically stated that the records indicate that the Veteran had interpersonal difficulties and likely had difficulties adjusting to military life due to a long-standing history of anxiety and depression, and interpersonal problems. 

A review of the record does not support a finding of the occurrence of the two alleged assaults. There are no reports of any physical assault in the Veteran's records and there is no indication of any increase or decrease in the use of medical services, substances, or other actions other than ongoing disciplinary actions for minor infractions. Disciplinary actions began before the date of the two purported assaults. During the August 2017 Board video conference hearing, the Veteran testified that the "grinding" incident occurred in 1981 and the "personal trainer" incident occurred in June 1982. The Veteran's service personnel file included reprimands and letters of counseling prior to the reported events from May 1980 to August 1980, subsequent records dating up to June 1982; and a request for psychiatric evaluation dated May 1982. It should be noted that while the May 1982 request for a psychiatric evaluation by a squadron commander is clearly shown in service treatment records, the actual testing is not associated with the service treatment records. VA has attempted to seek such records with a January 2011 Personnel Information Exchange System (PIES) request and a letter sent the Department of Mental Health at Malcolm Grow USAF Medical Center at Andrews Air Force Base, for clinical mental health records from January 1982 to December 1982 and any treatment records, hospital summaries, findings and or diagnosis from September 1979 to April 1983, respectfully.

The Veteran's March 1983 separation examination revealed a normal clinical evaluation of all bodily systems including under "psychiatric." In the Report of Medical History accompanying the service separation examination, the Veteran indicated that he did not have "frequent trouble sleeping"; "depression or excessive worry"; "loss of memory or amnesia"; or "nervous trouble of any sort". The Veteran stated that he was not on any medication and his health was fine. When asked if he had ever been treated for a mental condition, the Veteran checked "no." 

The October 2012 VA examiner confirmed diagnoses of obsessive compulsive disorder (OCD), anxiety disorder not otherwise specified (NOS), and personality disorder (NOS) with cluster B traits. The examiner addressed the reprimands and counseling statements dating back to 1980 which were well before the Veteran's report of the when the events occurred. The examiner attributed the Veteran's early behavioral problems to difficulty adjusting to the military and stated that it was most likely related to an early history of characterological difficulties as well as a history of anxiety and depressive disorder that the Veteran had prior to service. The examiner noted that the Veteran consistently reported being bullied. The examiner added that the Veteran had a history of being emotionally and verbally abused by his father; subjective unhappiness; and a history of bullying prior to the military. The examiner stated that the Veteran was likely disciplined on numerous occasions for his performance and whether the Veteran perceived this as bullying or not is left to speculation. The examiner indicated and that the symptoms of OCD dated back prior to the military and therefore found that the symptoms of OCD are not due to, caused by, or exacerbated by any experiences in the military, including allegations of being sexually or physically assaulted in the military. The examiner also found that symptoms of anxiety and panic did not appear to be due to, caused by, or exacerbated by his military experiences. 

It should be noted that service connection may not be granted for congenital or developmental defects, including personality disorders. 38 C.F.R. §§ 3.303(c), 4.9 (2017); Beno v. Principi, 3 Vet. App. 439, 441(1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities").

While the record includes numerous medical records reflecting treatment and diagnosis of the Veteran's acquired psychiatric disorders, these records do not directly provide a positive nexus regarding the onset, etiology, or relationship to the Veteran's military service. The Veteran's VA medical records reflect that he had been followed at the VA in Houston since September 2004. An initial psychosocial assessment was performed and the Veteran primarily reported symptoms of OCD dating back to childhood. It was noted that he had been diagnosed with OCD in 1999. In a December 2007 VA medical record, the Veteran reported that the Air Force was very traumatic for him as a whole, and that it brought back memories of his childhood that made him very emotionally stressed. The Veteran was diagnosed with bipolar disorder, type II, and OCD. In this record, there was a heading for "PTSD SYMPTOMS," and all the symptoms listed underneath (traumatic event, nightmares, intrusive thoughts, flashbacks, avoidance symptoms, etc.) were all negative for such symptoms. In a February 2010 VA medical record, the Veteran reported the "personal trainer" incident, specifically which they both massaged each other but it had not gone any further. The diagnoses at this time were bipolar disorder, OCD, and depression. 

A December 2010 VA treatment record shows that the examiner went into the Veteran's psychiatric background. Veteran reported having depression and having anxiety for most of his life. When the examiner addressed PTSD, he reported multiple stressors, described above. This examiner diagnosed OCD, bipolar disorder and narcissistic personality traits. He specifically addressed PTSD and found that the Veteran did not meet the criteria for PTSD. The October 2012 VA examiner reviewed the Veteran's post treatment records, including as discussed above, and opined that the Veteran did not report the alleged stressors, including the "personal trainer" incident in a manner that would rise to the level of a PTSD stressor.

There are diagnoses of PTSD in VA treatment records based on the Veteran reporting in-service incidents or based on the Veteran telling the examiner that he has been diagnosed with PTSD, but these are cursory diagnoses without any explanation for the diagnosis. The Board finds that these cursory diagnoses are outweighed by the October 2012 VA medical opinion. The VA examiner thoroughly reviewed the claims file, interviewed the Veteran, performed an appropriate psychiatric examination, and provided medical opinions supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06. The October 2012 opinion provides competent and probative evidence that weighs against the Veteran's claim that his psychiatric disabilities, variously diagnosed, are due to service. The October 2012 medical opinion is in agreement with the December 2010 VA treatment record regarding the finding that the Veteran does not meet the criteria for PTSD.

In a March 2012 statement, the Veteran's wife asserted that the Veteran was never the same since leaving the Air Force. She contended that the Veteran's anxiety was through the roof, and that he suffered from OSD, insomnia, depression, and PTSD, due to some "extremely traumatic event" that occurred during his time in the Air Force.

The Veteran has not offered probative and competent medical evidence establishing a nexus between the Veteran's acquired psychiatric disorders and service. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). A diagnosis of an acquired psychiatric disorder requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the Veteran and his wife lack probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his acquired psychiatric disorders, the Board finds that the Veteran's acquired psychiatric disorders were not incurred in-service and are not otherwise related to active service as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for an acquired psychiatric disorder is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include OCD, PTSD, panic disorder without agoraphobia, and bipolar disorder, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include OCD, PTSD, panic disorder without agoraphobia, and bipolar disorder, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


